Title: To James Madison from Robert R. Livingston, 18 March 1803
From: Livingston, Robert R.
To: Madison, James


Dear sirParis 18th. March 1803
I sent dispatches a few days ago to Havre in expectation of their going by a vessel that left it for Philadelphia, but they arrived too late, duplicates were sent to go by a vessel bound to New York. You will therefore I fear have originals & duplicates by the same vessel, this compels me to send triplicates by this conveyance. You will see that on the subject of New Orleans the answer to my letter is very unsatisfactory. I at first intended to let the matter rest ’till Mr. Monroe arrived, but on reflection I dreaded the consequences of delay if France should take possession, & continue the policy of Spain. And as the moment was critical, & the time of Mr. Monroes arrival uncertain, I put in the inclosed Note, & am doing all I can to get a speedy & favorable answer. On the subject of the debts I find I shall have all the chicane of the Offices to contend with, & have already met with a great deal of trouble in procuring the necessary information, & this is not to be wondered at, for if I mistake not, I shall detect some transactions that they would not wish to come to light, but I shall press them hard & I hope to get thro’ with it, strengthened as I am by the first Consuls engagements. I can not but wish Sir that my fellow Citizens should not be lead to believe, from Mr. Monroes appointment, that I had been negligent of their interests, or too delicate on any of the great points intrusted to my care. I trust that a communication of my Notes, to some of them, would shew that I had gone, as far as it was possible for me to go, & perhaps farther than my instructions would justify. We are here all in a bustle not knowing whether we are to have War or Peace. A letter to the President herewith transmitted will tell you a curious circumstance. In England they expect war certainly. Here they are very anxious to avoid it. And I who have hitherto believed that a rupture would happen, begin from some circumstances I heard last night at Consul Lebrun’s to believe the storm will pass over, but this is by no means certain; because it is possible that England will rise in her terms as France receeds. Peace will in no event last long, the enmities of both Nations have risen too high, & I frankly confess that tho’ I believe a war would be extremely dangerous for Great Britain, Yet I think her ruin inevitable if France continues ten years at Peace. The french papers have been and still are silent, which is another indication of their not wishing to meet the thunder of the British news mongers & of their hopes to compromise—but my belief that the storm may pass over was drawn from a source on which I have great reliance. I shall have a number of the diplomatic Characters with me this Evening & shall leave my letter open to give you every information I may be able to collect from them.
19th. March
Nothing decisive as yet on the subject of war or peace the idea of peace seems to gain ground & in fact war is so much dreaded by all the neighbors of france that they will make every effort to maintain peace least they shd be drawn into this vortex. I shall call this morning on the minister in order to enforce upon him the subject of my note. I have the honor to be sir with the highest Consideration Your Most Obt hum. Servt
Robt R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 8); duplicate (NHi: Livingston Papers); draft (ibid.); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for postscript, complimentary close, and signature by Livingston. Cover marked “forwarded by Hollinguer &C, Havre.” Docketed by Wagner as received 19 May. Duplicate marked “No. 71.” Draft and letterbook copy do not include postscript. Letterbook copy marked: “Sent by Mr. Curwen via Bordeaux. N.B. Short postscript has been written in the copy Sent which is wanting in the original it contains nothing else but political news.” For enclosure, see n. 2.



   
   See Livingston to JM, 11 Mar. 1803, and n. 5.



   
   Livingston enclosed a copy of his 16 Mar. 1803 note to Talleyrand (6 pp.; docketed by Wagner) urging France to continue the American right of deposit at New Orleans after taking possession of Louisiana and suggesting that the U.S. would be unable to prevent the inhabitants of the western states from resolving the matter themselves should the deposit be denied them (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:548–49).



   
   Livingston’s 12 Mar. 1803 letter to Jefferson contained the often repeated anecdote regarding Napoleon’s hostile encounter with British minister Whitworth at a diplomatic reception (printed ibid., 2:547).


